Citation Nr: 1244463	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from February 19, 2009 to September 17, 2012.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1977 to September 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for PTSD, with a 50 percent rating effective July 19, 2005. 

Historically, in a March 2009 rating decision, the RO increased the Veteran's evaluation to 70 percent, effective February 19, 2009.  In November 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript is of record.  Thereafter, in a March 2012 decision, the Board granted the Veteran a 70 percent rating, but no more, for PTSD prior to February 19, 2009, raised an issue of a entitlement to a total rating based on individual unemployability due to service connection disabilities (TDIU), and remanded the Veteran's claim for an initial rating in excess of 70 percent on or after February 19, 2009, and a TDIU for additional development, which has been completed.  A March 2012 rating decision from the Appeals Management Center (AMC) implemented the Board's grant, and assigned a 70 percent rating for PTSD, effective July 19, 2005.  In an October 2012 rating decision the AMC granted entitlement to a TDIU effective July 19, 2005, and increased the Veteran's rating for PTSD to the maximum schedular rating for 100 percent, effective September 17, 2012.  Therefore, given the grant of TDIU, which was based on her PTSD, and was made effective the date the Veteran's claim of service connection for PTSD was received by VA, the Board finds that her claim of entitlement to a TDIU has been fully granted and that issue is no longer before the Board.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  The March 2012 Board decision determined that a 70 percent rating but no more is warranted prior to February 19, 2009.  This decision is final.  Thus, her appeal of entitlement to a rating in excess of 70 percent for PTSD for the period from February 19, 2009 to September 17, 2012 continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  For the period from February 19, 2009 to September 17, 2012, the competent medical and lay evidence of record documents that the Veteran's service-connected PTSD did not manifest total occupational and social impairment.   


CONCLUSION OF LAW

For the period from February 19 2009 to September 17, 2012, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).
The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely November 2005, January 2006, and March 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.  The Veteran was also provided with post adjudication notice by letter dated in March 2012.  The claim for a higher initial rating for sleep apnea arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).
 
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording the Veteran the opportunity to present testimony to the undersigned Veterans Law Judge and affording VA examinations prior to September 17, 2012, to assess the nature and severity of her PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Board is assessing the past severity of the Veteran's PTSD.  Nonetheless the Board finds VA examinations in February 2009 and September 2012 are adequate and probative as to the issue remaining on appeal.  The examiners noted a review of the Veteran's claim file, elicited a history from the Veteran, and conducted all necessary psychiatric testing.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the physical and Virtual VA electronic claims file includes the Veteran's service treatment records (STRs) and identified VA treatment records, including those VA treatment records identified by the Veteran in an April 2012 written statement.  

A November 2010 VA treatment record contained in her Virtual VA claim file (see page 113, CAPRI records added March 9, 2012) noted that she was planning to apply for Social Security Administration (SSA) disability benefits secondary to a July 2010 stroke.  However, the Veteran did not indicate that she actually did apply for them at her subsequent Board hearing, VA PTSD examination, or other written communications to the Board.  Given that there is no indication that she actually did apply for SSA benefits and that she has indicated that those records, if they even exist, would relate to her claim that she is disabled due to a stroke rather than PTSD, there is no suggestion that any records held by SSA would be of any relevance to the claim for a higher rating for PTSD.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2012); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision 

The Veteran seeks a maximum 100 percent schedular rating for PTSD prior to September 17, 2012.  As noted above, the period for consideration of a rating in excess of 70 percent is from February 19, 2009 to September 17, 2012.  At her November 2011 Board hearing she testified that she was a licensed practical nurse, but that she had not worked since 2010, when she quit her job due to anger and a stroke.  She also testified that she was married in 2007, but had been separated for the past two years due to her spouse abusing her physically.  She also testified that she had four children, and that she is trying to win them over, but her emotional outbursts caused them to leave home by the age of 16.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2011).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012). 

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association  (DSM-IV).  A GAF score of 51 to 60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  The Veteran's PTSD is rated as 70 percent prior to September 17, 2012.  A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's claims file contains copious VA treatment records that the Board has reviewed.   

A review of the Veteran's Virtual VA claims file shows that she received intermittent treatment from 2009 to 2012 for PTSD.  March 2009 treatment records show that the Veteran was struck in face by her husband while he was on drugs.  Other March 2009 records noted that the Veteran was depressed, but not despondent or suicidal.  Other March 2009 VA treatment records noted that she did not endorse insomnia, severe emotional distress, or severe anxiety.  

February 2010 records noted that she was back in school and wanted to become a registered nurse, and that she did not exhibit signs of extreme irritability, mood lability, or severe anxiety.  September 2010 VA treatment records noted that she had a stroke about a month ago, but, remarkably, has done well afterwards.  She was still doing well in her class.  Thinking was clear and mood was euthymic.  She was logical and pleasant.  She denied suicidal or homicidal ideations, intentions, or plans, and did not exhibit signs of extreme irritability, mood lability, severe anxiety, obsessionality, despondency, or hopelessness.  Speech had a normal rate, rhythm, and volume.  Her mood was euthymic, affect normal, thought process was generally linear and logical, and cognition and judgment were fair.  

September 2011 VA treatment records noted that she was working towards her alcohol counseling degree and that she wanted her bachelor's degree.  June and October 2011 VA treatment records noted that she denied suicidal and homicidal ideation and visual and auditory hallucinations.  A February 2012 treatment record noted that she had no suicidal or homicidal ideations, intentions, or plans, and did not exhibit signs of extreme irritability, mood lability, severe anxiety, obsessionality, uncontrolled pain, despondency, or hopelessness.  She denied concurrent illicit substance abuse.  A mental status examination revealed she was calm and cooperative, appeared about her stated age, maintained fair eye contact, psychomotor movements were at baseline, had speech of a normal rate, rhythm, and volume, a euthymic mood, an affect of diminished range, and thought process that was generally linear and logical.  

On VA examination in February 2009, the examiner noted a review of the Veteran's claim file.  The Veteran had been married for just under 2 years and had 4 children.  She reported driving locally and avoiding driving due to her symptoms.  The examiner also noted a review of the May 2006 VA examination.  She reported not working since November 2008, and that she lost 3 jobs in the past year due to anger.  She also reported vivid flashbacks, memories of sexual abuse during service, sleep problems, dissociative reactions at work in which she will go into a "trance state," sleep problems, bad dreams, being startled by loud noises, hypervigilance, irritability, and that she spends all her time at home and had no forms of recreational or leisure activities.  She also reported frequent arguments with her husband that result in the police coming to their home.  A mental status examination revealed the Veteran was casually dressed and appropriately groomed.  Mood was neutral, affect was mildly blunted, speech was normal.  No evidence of perceptual impairment or thought disorder.  Thought content was appropriate.  She denied current suicidal ideation.  She was oriented to time, place, and person.  Memory and concentration were relatively intact, but the Veteran reported difficulty remembering things from the military and lapses.  Abstract reasoning and judgment were intact.  Impulse control and insight were impaired.  She reported anxiety and jealous rages were her primary sources of stress.  

She reported that she argued and fought with her husband frequently and described her relationship with him as rocky.  She maintained contact with all of her children and described her relationship with her 4 siblings as excellent.  She reported having no friends and playing online card games with almost all of her time.  She maintained full independence with all activities of daily living, but avoided driving due to memory and concentration problems.  The examiner noted as a summary that she had chronic PTSD and intrusive thoughts, recurring and distressing dreams, flashbacks, dissociative reactions, and avoidance of places, people, and activities that arouse recollection.  She also had a significant decrease in interests that she formerly enjoyed, outbursts of anger and irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  A diagnosis of chronic PTSD, relatively severe, was given.  It was noted that her alcohol abuse was directly related to her PTSD.  A GAF of 45 was given and a history of inability to maintain employment due to her mood swings and dissociative reactions was noted.  The examiner found that the Veteran would only be able to work with difficulty due to mood swings and dissociative reactions.  Finally, the examiner found that the effect of her PTSD on her social and occupational functioning was deficiencies in most areas as a consequence of her isolation, avoidance of socialization, recreational and leisure activities, severe mood swings, and frequent dissociative reactions.  

A VA examination was conducted on September 17, 2012, which is the beginning of a period for which she has been awarded a 100 percent rating for PTSD.  Nonetheless, the examination will be summarized as it could reflect the severity of her PTSD prior to September 17, 2012.  The examiner found that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss and impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living.  The examiner characterized the Veteran's PTSD as causing occupational and social impairment with deficiencies in most areas.  A diagnosis of PTSD, severe, was given and a GAF of 35 was assigned.  It was noted that she could not work since 2009 due to PTSD and also suffered a stroke in 2010, which would make returning to work even more difficult.  

After a review of the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that a 100 percent rating is warranted for the Veteran's service-connected PTSD for the period from February 19, 2009 to September 17, 2012. 

The Board is aware that the symptoms listed under the next-higher evaluation, a 100 percent disability rating, are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant such an evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the evidence of record, prior to September 17, 2012, does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 100 disability rating or otherwise cause total occupational and social impairment.  

The medical evidence of record, including the February 2009 VA examination report and September 2010 VA treatment records, show that prior to September 17, 2012, the Veteran largely had normal speech and thought processes rather than symptoms of the type or severity of degree as gross impairment in thought processes or communication, and that she has had no persistent delusions or hallucinations, but rather reported going into a "trance" like state, which was characterized by the February 2009 examiner as a dissociative reaction.  While the medical evidence of record shows evidence of anger and fits of jealous rage, such symptoms of greatly less severity than grossly inappropriate behavior.  The medical evidence of record, including the VA examination reports dated prior to September 17, 2012, and March 2009, September 2010, and February 2012 VA treatment records, consistently show that she was not suicidal or homicidal or that she was otherwise a persistent danger of hurting self or others.  

Furthermore, the copious medical evidence of record dated prior to September 17, 2012, shows that she retains the ability to drive, albeit with some limitations, that she worked as a nurse intermittently for periods prior to September 17, 2012, and that she was able to perform activities of daily living, including maintenance of minimal personal hygiene.  The February 2009 VA examination report indicates that she was appropriately dressed and groomed and there was no other medical evidence of record indicating that she could not feed, cloth, or bath herself.  It was also noted that she maintained full independence with all activities of daily living.  Indeed the September 2010 and 2011 VA treatment records discussed above noted that she was in school attending classes to obtain her bachelor's degree, which weighs heavily against a finding that she has an inability to perform the activities of daily living, let alone that she could not perform them on an intermittent basis.  

Likewise, the medical evidence of record dated prior to September 17, 2012, does not show that the Veteran was ever disoriented to time or place, or had memory loss of such severity that she forgot the names of close relatives, own occupation, or own name.  Rather than showing symptoms of that type or severity, it shows that she was consistently oriented to time, place, and person, her memory and concentration were relatively intact, and that she reported difficulty remembering things from the military and lapses in memory as indicated by the February 2009 VA examination.  

The Board finds that the overall social impairment caused by her PTSD, based on a review of the medical evidence, was not total for the period from February 19, 2009 to September 17, 2012.  In February 2009 she indicated to the VA examiner that her relationship with her siblings was excellent and that she maintained contact with her children.  Similarly, although it is clear that her relationship with her husband or ex-husband was unstable, she was married or in a relationship during the pendency of her claim prior to September 17, 2012.  Likewise, the Veteran attended classes at a local college or university prior to September 17, 2012, which indicates that she had some ability to socialize with others.  This evidence does not support that she suffered total social impairment as a result of her PTSD for the period from November 19, 2009 to September 17, 2012.  

The Board further finds that the overall occupational impairment caused by her PTSD, based on a review of the medical evidence, was not total for the period from November 19, 2009 to September 17, 2012.  At her November 2011 Board hearing she testified that she had not worked since 2010.  During her February 2009 VA examination she reported that she had occupational problems, but she still held numerous jobs in the past year, and the September 2010 and 2011 VA treatment records show that despite her stroke she was still taking classes to obtain her bachelor's degree and become a registered nurse.  The Board acknowledges that the February 2009 VA examiner found that she would only be able to work with difficulty, however this finding supports that she could work to some degree rather than that she had total occupational impairment as a result of her PTSD for the period from November 19, 2009 to September 17, 2012.  

Similarly, the September 17, 2012, VA examiner's finding that she could not work since 2009 due to PTSD has also been considered and was the basis for her grant of TDIU.  However, a grant of TDIU, whether it be on a schedular or extra-schedular basis, allows for the assignment of a total disability rating where a service connected disability results in a veteran being unable to secure or follow a substantially gainful occupation, whereas a 100 percent schedular rating for PTSD requires a showing of total occupational impairment.  In the present case although the medical and lay evidence may show that the Veteran's PTSD caused her to be unable to secure or follow a substantially gainful occupation prior to September 17, 2012, such as in 2009 or 2010, which was the basis of her grant of a TDIU effective July 19, 2005, it does not show that it caused total social and occupational impairment given that she in fact worked as a nurse for numerous and sustained periods prior to September 17, 2012.  

There is evidence of record prior to September 17, 2012, indicating that the Veteran had difficulty in adapting to stressful circumstances at work, irritability, anger, sleeping problems, heightened arousal, hypervigilance, impaired memory, impaired judgment, and difficulty in establishing and maintaining effective social relationships and no leisure or recreational activities.  However, symptoms of this type and severity are those listed in the rating schedule for PTSD warranting less than a 100 percent rating, and, as discussed above, they did not produce total occupational or social impairment.   

In addition, the reported GAF scores of record prior to September 17, 2012, vary from 45 to 60.  GAF scores of 41 to 50 reflects a serious level of impairment and supports, at best, a 70 percent rating prior to September 17, 2012, rather than a 100 percent rating, which would be warranted for lower GAF scores that would reflect some impairment in reality testing or communication or major impairment in several areas.  See Carpenter, 8 Vet. App. at 242.

The Veteran is competent to report symptoms of PTSD that only require her personal knowledge as it comes to her through his senses, such as being angry, sad, or nervous.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person she cannot provide competent evidence as to whether she has total occupational and social impairment or specific psychiatric symptoms, such as gross impairment in thought processes or delusions.  Thus, the Board finds that the medical evidence, which directly address the criteria under which her disability are evaluated are far more probative than her assessment of the severity of her PTSD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

At no time for the period from February 19, 2009 to September 17, 2012, has her PTSD disability met or nearly approximated the criteria for a higher 100 percent rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

The preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD for the period from February 19, 2009 to September 17, 2012; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

Finally, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning and symptoms such as anger, anxiety, and a depressed mood.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule contained in 38 C.F.R. § 4.130.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" (such as frequent hospitalizations or marked interference with employment) is not required and referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from February 19, 2009 to September 17, 2012, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


